internal_revenue_service index no number release date cc ebeo 4-plr-122064-98 date taxpayer acquiring target w date a date b date c year d year e x shares dear this is in reply to a request for rulings concerning the deduction limitation of sec_162 of the internal_revenue_code the facts as presented by taxpayer are as follows taxpayer is the holding_company for the taxpayer’s affiliated_group target is the holding_company for the former target affiliated_group acquiring was formed by plr-122064-98 taxpayer and incorporated on date a for the sole purpose of acquiring the stock of target on date b taxpayer acquiring and target entered into a merger agreement whereby all parties agreed that acquiring would merge into target with target being the surviving entity pursuant to the merger agreement each share of target common_stock was converted into a right to receive x shares of taxpayer common_stock shares of target convertible preferred_stock were converted into a right to receive x shares of taxpayer common_stock rather than one share of target stock upon conversion shares of target non-convertible preferred_stock were converted into a right to receive an equal amount of newly-created taxpayer preferred_stock on date c acquiring merged with and into target with target being the surviving entity as a result of the merger target became a wholly-owned subsidiary of taxpayer immediately subsequent to the merger acquiring contributed the stock of target to w taxpayer indicates that the merger transaction was structured to qualify as a reorganization under sec_368 of the code and was treated as a pooling of interests for gaap purposes taxpayer contends that target will not be required to file any reports or statements with the securities_and_exchange_commission sec for year d that disclose executive compensation because target will cease to be a reporting entity as a result of the merger hence there would be no summary compensation table as required by sec rules for target which would disclose the compensation of the ceo and the four highest paid officers taxpayer further contends that none of the former target employees will be included in the year d summary compensation table to be filed with the sec by taxpayer for year d or in the year e summary compensation table for year e none of them will be employees of taxpayer or any of its subsidiaries during the year d or year e tax years several of acquiring’s corporate officers intend to resign their positions as officers and all of their duties as such in year d or in a later year these individuals may continue to perform services as employees of taxpayer for the remainder of the year of resignation and possibly in future years thus the resignation from their positions as officers does not necessarily equate to separation_from_service with the taxpayer these officers may however be listed pursuant to the executive compensation disclosure rules under the securities exchange act as chief_executive_officer or one of the highest compensated officers of acquiring for the resignation year plr-122064-98 sec_162 of the code allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that in the case of any publicly_held_corporation no deduction is allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of the remuneration for the taxable_year exceeds dollar_figure sec_162 of the code defines covered_employee to mean any employee of the taxpayer if as of the close of the taxable_year such employee is the chief_executive_officer of the taxpayer or is an individual acting in such capacity or the total compensation of such employee for the taxable_year is required to be reported to shareholders under the securities exchange act of by reason of such employee being among the highest compensated officers for the taxable_year other than the chief_executive_officer sec_1_162-27 of the income_tax regulations provides the general_rule for who is a covered_employee under the regulations a covered_employee means any individual who on the last day of the taxable_year is a the chief_executive_officer of the corporation or is acting in such capacity or b among the four highest compensated officers other than the chief_executive_officer whether an individual is the chief_executive_officer or one of the four highest compensated officers is determined pursuant to the executive compensation disclosure rules under the exchange act in the notice of proposed rulemaking containing the proposed_regulations under sec_162 the preamble contains the following language concerning the identification of covered_employee the regulations clarify which employees are covered employees for purposes of sec_162 the legislative_history to sec_162 provides that covered employees are defined by reference to the sec rules governing executive compensation disclosure under the exchange act under the regulations an individual generally is a covered_employee if the individual’s compensation is reported on the summary compensation table under the sec’s executive compensation disclosure rules as set forth in item of regulation s-k cfr under the exchange act however the regulations specifically provide that in order to be a covered_employee for sec_162 purposes an individual must be employed as an executive officer on the last day of the taxable_year thus only those employees who appear on plr-122064-98 the summary compensation table and who are also employed on the last day of the taxable_year are covered employees therefore based on the facts as outlined above we rule as follows assuming that no summary compensation table is required to be filed by target with the sec for year d the acquisition year and target’s officers will not be listed on any summary compensation table filed by target for year d or for any subsequent year for purposes of sec_162 of the code target’s officers will not be covered employees with respect to the acquisition year for purposes of sec_162 of the code taxpayers’s officers who resign their positions as officers before the last day of the taxable_year with no intent to resume their duties as officers at any time in the foreseeable future will not be covered employees with respect to the resignation year accordingly no compensation to these officers with respect to the resignation year will be subject_to the sec_162 deduction limitation this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code sincerely yours _________________________ robert b misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
